      Case 1:21-cr-00178-APM Document 17 Filed 03/08/21 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              *

       vs.                                            * Case No.: 21-cr-00178 APM

PETER SCHWARTZ                                        *

       Defendant                                      *

************************************************
             NOTICE OF FILING – DISCOVERY

       NOW COMES, the Defendant, Peter Schwartz, by and through his counsel,

Michael E. Lawlor and Brennan, McKenna & Lawlor, Chartered, and hereby files for the

record a copy of discovery correspondence recently provided by the undersigned to the

United States in connection with the above-referenced case.

       WHEREFORE, Peter Schwartz respectfully moves this Honorable Court to accept

this document for filing and make it a part of the record in this case.

                                               Respectfully submitted,

                                                      /s/
March 8, 2021
                                               Michael E. Lawlor
                                               Brennan, McKenna & Lawlor, Chtd.
                                               Bar Number 459767
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301-474-0044 (telephone number)
                                               301-474-5730 (facsimile number)
                                               mlawlor@verizon.net

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 8, 2021, a copy of the foregoing was sent via

electronic filing to the United States Attorney’s Office for the District of Columbia.

                                                           /s/
                                                      _____________________
                                                      Michael E. Lawlor

                                              1
